SECURITIES ACT FILE NO. 333-144558 INVESTMENT COMPANY ACT FILE NO. 811-10479 U.S. SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM N-2 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933ý PRE-EFFECTIVE AMENDMENT NO.¨ POST-EFFECTIVE AMENDMENT NO.7ý AND/OR REGISTRATION STATEMENT UNDER THE INVESTMENT COMPANY ACT OF 1940ý AMENDMENT NO. 12ý UBS EVENT FUND, L.L.C. (Exact Name of Registrant as Specified in its Charter) 1285 Avenue of the Americas New York, New York 10019 (Address of Principal Executive Offices) Registrant’s Telephone Number, including Area Code: (212) 713-9036 Steven S. Drachman, Esq. c/o UBS Financial Services Inc. 1285 Avenue of the Americas New York, New York 10019 (Name and Address of Agent for Service) COPY TO: Stuart H. Coleman, Esq. Gary L. Granik, Esq. Stroock & Stroock & Lavan LLP 180 Maiden Lane New York, New York 10038-4982 APPROXIMATE DATE OF PROPOSED PUBLIC OFFERING: AS SOON AS PRACTICABLE AFTER THE EFFECTIVE DATE OF THIS REGISTRATION STATEMENT. If any securities being registered on this form will be offered on a delayed or continuous basis in reliance on Rule 415 under the Securities Act of 1933, other than securities offered in connection with a dividend reinvestment plan, check the following boxý It is proposed that this filing will become effective when declared effective pursuant to Section 8(c). If appropriate, check the following box: ¨This [post-effective] amendment designates a new effective date for a previously filed [post-effective amendment] [registration statement]. ¨This form is filed to register additional securities for an offering pursuant to Rule 462(b) under the Securities Act and the Securities Act registration statement number of the earlier effective registration statement for the same offering is - . The Registrant hereby amends this registration statement on such date or dates as may be necessary to delay its effective date until the Registrant shall file a further amendment which specifically states that this registration statement shall thereafter become effective in accordance with Section 8(a) of the Securities Act of 1933 or until the registration statement shall become effective on such date as the Securities and Exchange Commission, acting pursuant to said Section 8(a), may determine. THE INFORMATION IN THIS PROSPECTUS IS NOT COMPLETE AND MAY BE CHANGED. NO PERSON MAY SELL THESE SECURITIES UNTIL THE REGISTRATION STATEMENT FILED WITH THE SECURITIES AND EXCHANGE COMMISSION IS EFFECTIVE. THIS PROSPECTUS IS NOT AN OFFER TO SELL THESE SECURITIES AND IS NOT SOLICITING AN OFFER TO BUY THESE SECURITIES IN ANY STATE WHERE THE OFFER OR SALE IS NOT PERMITTED. Subject to Completion, datedFebruary 22, 2010 PROSPECTUS UBS EVENT FUND, L.L.C. Limited Liability Company Interest s Investment Objective .UBS Event Fund, L.L.C. (the “Fund”) is a limited liability company registered under the Investment Company Act of 1940, as amended, as a non-diversified, closed-end management investment company.The Fund’s investment objective is to seek capital appreciation over the long term. The Fund commenced operations on October 1, 2001 and, as of, 2010, had net assets of approximately $million. (continued on following page) Investing in the Fund’s limited liability company interests (the “Interests”) involves a high degree of risk.See “Risk Factors” beginning on page 20. Neither the Securities and Exchange Commission (the “SEC”) nor any state securities commission has approved or disapproved these securities or determined if this prospectus is truthful or complete.Any representation to the contrary is a criminal offense. Total Offering Amount $ 1,000,000,000 Sales Load(1) $ 20,000,000 Proceeds to the Fund $ 980,000,000 (2) (1) Generally, the stated minimum initial investment in the Fund is Interests with an initial value of at least $50,000, which minimum may be reduced for certain investors.Investors purchasing Interests may be charged a sales load of up to 2% of the investor’s capital contribution.See “Plan of Distribution.” (2) The Fund paid offering expenses estimated at $246,000 from the proceeds of the offering. UBS Financial Services Inc. (“UBS Financial Services”), the principal underwriter of the Fund’s Interests, will distribute the Interests on a best efforts basis, subject to various conditions.The Fund also may distribute Interests through other brokers or dealers.The Fund will sell Interests only to Qualified Investors (as defined herein).Once a prospective investor’s order is received, a confirmation will be sent to the investor.The investor’s brokerage account will be debited for the purchase amount, which will be deposited into an escrow account set up at PNC Bank Corp. for the benefit of the investors.See “Plan of Distribution.” UBS Financial Services Inc. , 2010 Investment Portfolio.The Fund’s investment objective is to seek capital appreciation over the long term.The Fund is commonly referred to as a “fund of funds” and is a multi-strategy fund that seeks to achieve its objective by deploying its assets primarily among a select group of portfolio managers (the “Investment Managers”) who have produced attractive returns over time.The Fund allocates its assets principally among Investment Managers who primarily invest in securities and other instruments of corporations and other business entities which are undergoing, or which an Investment Manager anticipates will undergo, a significant corporate transaction or structural transformation such as a spin-off, merger, liquidation, bankruptcy or other similar event.The Fund also may allocate its assets to Investment Managers who focus on other alternative investment strategies, including, for example, long/short strategies. Investment Managers generally conduct their investment programs through unregistered investment vehicles that have investors, other than the Fund, and in other registered investment companies (collectively, the “Investment Funds”).The Fund currently intends to invest its assets primarily in Investment Funds.See “Risk Factors” and “Investment Objective and Principal Strategies.” Investment Adviser.The Fund’s investment adviser is UBS Fund Advisor, L.L.C. (the “Adviser” and, when providing services under the Administration Agreement referred to below, the “Administrator”). Restrictions on Transfer; No Trading Market. The Fund’s Interests are subject to restrictions on transfer and do not trade in any public market.With limited exceptions, liquidity is provided through semi-annual tender offers.See “Redemptions, Repurchases of Interests and Transfers.” Repurchases of Interests. To provide a limited degree of liquidity to investors, the Fund from time to time may offer to repurchase its outstanding Interests pursuant to written tenders by investors.These repurchases will be made at such times and on such terms as may be determined by the Board in its complete and exclusive discretion.The Adviser expects that it will recommend to the Board that the Fund offer to repurchase Interests twice each year in June and December.The Fund’s Limited Liability Company Agreement (the “LLC Agreement”) provides that the Fund will be dissolved if the Interest of any investor that has submitted a written request, in accordance with the terms of the LLC Agreement, to tender its entire Interest for repurchase by the Fund has not been repurchased within a period of two years of such request.See “Redemptions, Repurchases of Interests and Transfers—Repurchases of Interests.” Administrator Fee and Incentive Allocation.The Fund pays the Administrator a monthly fee (the “Fee”) at an annual rate of 1.25% of the Fund’s net assets for the month, excluding assets attributable to the Adviser’s capital account and the Special Advisory Account (defined herein).The Adviser also is entitled to receive from the capital account of each investor, generally at the end of each fiscal year, an incentive allocation of 5% of the net profits that otherwise would be credited to the investor’s capital account (the “Incentive Allocation”).The Fee and the Incentive Allocation are in addition to the asset-based fees (expected to range from 1% to 2%) and incentive allocations (expected to range from 16.5% to 30% of net profits) charged by the Investment Managers.See “Risk Factors.” Investor Qualifications .Interests are offered only to investors who have a net worth (with their spouses) of more than $1,500,000 or who otherwise meet the standard for a Qualified Investor.Generally, the stated minimum initial investment is Interests with an initial value of at least $50,000, which minimum may be reduced in UBS Financial Services’ sole discretion, but not below $25,000 for employees of UBS AG and its affiliates and members of their immediate families.See “Investor Qualifications.” This prospectus concisely provides the information that a prospective investor should know about the Fund before investing.You are advised to read this prospectus carefully and to retain it for future reference.Additional information about the Fund, including a statement of additional information (“SAI”) dated, 2010, has been filed with the SEC.The SAI is available upon request and without charge by writing the Fund at c/o UBS Financial Services Inc., 1285
